DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 10/20/2021.
Claims 1-12 are currently pending and have been examined under the effective filing date of 11/17/2020.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because, Step 1: while the claims fall under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1 and 7, and their dependent claims 2-6 and 8-12 respectively, recite a method and/or system for reducing risk associated with a taxpayer claiming a tax credit issued by a taxing authority, comprising the steps of: (a) analyzing qualifying activities by the taxpayer relating to the tax credit and generating an output indicating a range of amounts that taxpayer is eligible to claim for the tax credit; (b) pre-qualifying the taxpayer for a tax credit policy based on the range of amounts; (e) when the report meets a set of standards for the insurance company, then entering into an insurance agreement between the insurance company and the taxpayer, wherein the insurance agreement includes a provision that obligates the insurance company to pay for an audit defense for the taxpayer if the taxpayer is audited and that obligates the insurance company to pay the taxpayer a difference between the claimed amount of the tax credit and an amount of the tax credit that is allowed. 
Claims 2 and 8 recite examining expenditures by the taxpayer that are directly related to criteria for the credit set forth by the taxing authority for the credit. Claims 3 and 9 recite these to be employee time and wages; costs of supplies; and contractor costs.
Claims 4 and 10 recite examining documentation provided by the taxpayer for its evidentiary value. Claims 5 and 11 recite these to be purchase orders, invoices, documentation related to software development and W- 2s.
These limitations are directed to the abstract idea of certain methods of organizing human activity in the form of fundamental economic principles of practices, as well as commercial activities/sales activities, without significantly more. These limitations are also directed to the abstract idea of a mental process, including an observation and/or judgment. Analyzing financial activities and outputting qualifying amounts for tax credits (claims 1 and 7) and examining expenditures by the taxpayer that are directly related to criteria for the credit set forth by the taxing authority for the credit, as well as documentation provided by the taxpayer for its evidentiary value (claims 2-4 and 8-11) can be done by the human mind.  Reducing risk and pre-qualifying insurance policies is relating to fundamental economic principles of practices. See MPEP 2106.04(a)(2)(II). Entering into an insurance agreement that includes obligating provisions, as well as ensuring standards are relating to commercial activities/sales activities.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a computerized system comprising a tax advising entity computational device in communication with a computer network and programmed; and an insurance entity computational device in communication with the computer network and programmed  in claim 7; individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  
Examiner looks to the disclosure to determine the scope of the devices claimed.  Figure 2 of Drawings and ¶¶00121 and 00241 reference the devices and include no further details beyond the use of the devices and pictures of general-purpose computers. 
While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2. Simply using a general-purpose computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  
Claim 1’s limitations (c) generating a report that includes a computation of the amount of the tax credit; (d) transmitting the report to an insurance company; as well as claims 6 and 12 (wherein the report demonstrates applicability of the taxpayer's situation to criteria set forth by the taxing authority and includes an executive summary that shows the results of the computation along with a summary of the report) serve to limit the modifying steps of the independent claims and introduce neither a new abstract idea nor additional limitations that are significantly more/a practical application of an abstract idea; they add insignificant extra‐solution activity to the judicial exception ‐ see MPEP 2106.05(g.)
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception for the same reasons above.
Additionally, claims 7-12 are rejected because the limitation transmitting the report to an insurance company using a tax advising entity computational device in communication with a computer network is simply appending well‐understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception ‐ see MPEP 2106.05(d)(II) – receiving or transmitting data over a network.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Walker et al. (Pub. No. US 2001/0044734 A1.)
Regarding Claims 1 and 7, Walker discloses a method of reducing risk associated with a taxpayer claiming a tax credit issued by a taxing authority, comprising the steps of: 
(a) analyzing qualifying activities by the taxpayer relating to the tax credit and generating an output indicating a range of amounts that taxpayer is eligible to claim for the tax credit; (Walker ¶0120; determining the amount of income from each source, the applicable taxes, e.g. Alternative Minimum Tax… and whether the tax payer is entitled to any credits against their tax liability such as Child Care or Earned Income Credit)
(b) pre-qualifying the taxpayer for a tax credit policy based on the range of amounts; (Walker ¶0120; determining… the deductions that the taxpayer is entitled to take)
(c) generating a report that includes a computation of the amount of the tax credit; (Walker ¶0120; completion of the tax return)
(d) transmitting the report to an insurance company; (Walker ¶0120; tax insurance product could access the taxpayer and filing characteristics related information that may already have been captured by the tax preparation service or software)
(e) when the report meets a set of standards for the insurance company, then entering into an insurance agreement between the insurance company and the taxpayer, wherein the insurance agreement includes a provision that obligates the insurance company to pay for an audit defense for the taxpayer if the taxpayer is audited and that obligates the insurance company to pay the taxpayer a difference between the claimed amount of the tax credit and an amount of the tax credit that is allowed. (Walker ¶0120; provide the tax audit insurance)
Claim 7 is rejected on the same basis as claim 1, with the following additional elements:
 a computerized system comprising a tax advising entity computational device in communication with a computer network and programmed; (Walker ¶0120; Tax Preparers, almost all of whom use a computer program or Internet based system to calculate the tax liability of the tax filer and submit the return electronically)
and an insurance entity computational device in communication with the computer network and programmed. (Walker ¶0120; tax insurance product could access the taxpayer and filing characteristics related information that may already have been captured by the tax preparation service or software)

Regarding Claims 2 and 8, Walker discloses the method of Claim 1, wherein the pre-qualifying step includes examining a quantitative component that examines expenditures by the taxpayer that are directly related to criteria for the credit set forth by the taxing authority for the credit. (Walker ¶0120; determining… the deductions that the taxpayer is entitled to take)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (Pub. No. US 2001/0044734 A1) in view of Hahn (Patent No. US 8,544,726 B1.)
Regarding Claims 3 and 9, Walker discloses the method of Claim 2. 
Hahn teaches a system for facilitating businesses to take appropriate R&D tax credits by providing automated methods for obtaining credit qualification data and calculating R&D tax credits for businesses. (See Walker Abstract.)
Walker does not, but Hahn does teach wherein the quantitative component includes items selected from a list consisting of: employee time and wages; costs of supplies; and contractor costs. (Hahn 3:55; each employee's and each contractor's percentage of time spent performing qualified R&D activity is linked automatically to each employee's payroll data, and each contractor's cost data, thus enabling the program to automatically calculate the R&D qualifying costs and the R&D tax credit… 11:23; R&D tax credit related operational/financial data includes, but is not limited to, contractor payment/cost data, R&D related supplies cost data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Walker with the known technique of document scanning in Hahn because applying the known technique would have yielded predictable results and resulted in an improved system by allowing flexibility in using the system for more tax credits. (Hahn 3:5; efficient, consistent, and resource conserving process to identify, document, and calculate R&D tax credits; as well as an effective process to retain the supporting evidentiary data and documentation for use in the event of an audit, merger and acquisition)

Regarding Claims 5 and 11, Walker teaches the method of Claim 4. Walker does not, but Hahn does teach wherein the documentation is selected from a list consisting of: purchase orders, invoices, documentation related to software development and W- 2s. (Hahn 33:45; CORRELATE AND STORE AT LEAST PART OF THE EMPLOYEE PROVIDED R&D DATA, AND/OR ANY SUPPORTING DATA AND DOCUMENTS USED TO CALCULATE THE R&D COST DATA, AND/OR ANY DATA THAT MAY BE REQUIRED FOR FUTURE TAX AUDITS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Walker with the known technique of document scanning in Hahn because applying the known technique would have yielded predictable results and resulted in an improved system by allowing flexibility in using the system for more tax credits. (Hahn 3:5; efficient, consistent, and resource conserving process to identify, document, and calculate R&D tax credits; as well as an effective process to retain the supporting evidentiary data and documentation for use in the event of an audit, merger and acquisition)

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (Pub. No. US 2001/0044734 A1) in view of Milam (Pub. No. US 2002/0138385 A1.)
Regarding Claims 6 and 12, Walker teaches the method of Claim 1, wherein the report demonstrates applicability of the taxpayer's situation to criteria set forth by the taxing authority. (Walker ¶0120; completion of the tax return) 
Milam teaches, among other things, an exemplary demonstration of reports that include tax information and executive summaries.
Walker does not, but Milam does teach wherein the report includes an executive summary that shows the results of the computation along with a summary of the report. (Milam ¶0023; profile with a short executive summary …information collected about the start-up firm may also include questions needed to satisfy debt financing applications, or other projected or historical financial parameters such as the firm's estimates and actuals for one or more of: sales, earnings, cash flow, return on assets, debt structure, liabilities, assets, current assets, quick ratio, taxes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Walker with the known technique of executive summaries in Milam because applying the known technique would have yielded predictable results and resulted in an improved system by allowing professionals to quickly engage with a long report by absorbing the content through executive summary format. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629